                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

PPS Service Group, LLC,

       Plaintiff,

               v.                                             Case No. 1:18cv727

Adam Eckert, et al.,                                          Judge Michael R. Barrett

       Defendants.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on August 20, 2019 (Doc. 70).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 70) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 70) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge defendant Roby’s

Motion to Compel Arbitration and Stay Proceedings (Doc. 18) is DENIED.

       IT IS ORDERED.



                                                      s/ Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court




                                                 1
